Title: Charles Adams to John Quincy Adams, 29 July 1793
From: Adams, Charles
To: Adams, John Quincy


My dear Brother
July 29th [1793]
I received the copies of your Oration by Mr Atkinson for which I give you my own and the thanks of my friends Unwilling to trust my own partial judgment upon the performance I have endeavored to collect the opinions of those of my friends here who are most remarkable for their taste and my own ideas have been justified by the universal applause which has been bestowed upon your Oration. I cannot but admire the prudence which you have observed in steering so cautiously between the Scylla and Carybdis of public opinion and surely it was your duty to offend no one in a performance of this kind. In a late letter you observe that some of my friends think me too strenuous upon the wrong side. I must be thought so if I deny a single democratic principle. Every man who now ventures to disapprove of a single measure of the French is according to modern language an Aristocrat and I had rather submit to the imputation than indiscriminately to approve of every transaction of that nation God forbid that I should ever become the advocate of tyrrany whether exercised by a single or a many headed monster. How stenuous are the party in Philadelphia to engage us in a war What abuse and reviling constantly fill that mint of defamation the National Gazette How determined should be the conduct of The Executive. Surely the conduct of a foreign Minister is reprehensible who talks of appealing to the people from the decision of the first Magistrate. If ever there was a time when firmness was required it is now. What do you think of the decision of Judge Peters in your part of the world? I would ask one question Suppose a French Ship should come up to the wharves of New York and carry away to Philadelphia twenty or thirty British merchantmen Could our Court of admiralty have jurisdiction of it? We have had a case similar to that of the ship William before our District Court it was argued on the part of the Libellants last week and more ingenious and learned argument I never heard in a Court Messrs Troup and Harison shew themselves to the greatest advantage to be sure the concluding quotation of Mr H applied to judge Duane could not but raise a smile in the countenance of those who know his character. He is suspected of leaning towards the opinion of Judge Peters for whom he has a great veneration but I am inclined to beleive that after the argument and the application of the Verse from Horace “Justum et tenacem” & he will not have obstinacy enough to decide similarly. We dayly expect a French fleet in this port I dread the moment— We have many turbulent people in this City who would wish to take advantage of such an event. We have already been witnesses to the commencement of very tumultuous proceedings. A writer in the philadelphia papers Pacificus has claimed the attention of the public I am happy to find most men of character accord with the sentiments of this writer who he is I know not The Secretary of the treasury, amongst us, has the credit of being the author the peices would not disgrace his pen. Entre nous it seems to me rather surprising that The VP has not been called to Philadelphia surely his Counsel is necessary in the present circumstances of this Country pray explain to me you may have a better opportunity of knowing the reasons than myself or the multitudes who ask me the question. My Respects and Love to all friends
Yours affectionately
Charles Adams

PS The Boston Frigate Commanded by Captain Courtnay is now off the Hook as he has thirty two guns and has sent a challenge to The Ambuscade who is now under sail to meet her hundreds of people have gone down to be witnesses to the expected encounter which will no doubt be very desperate.
